Judgment, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), entered November 22, 2005, brought up for review by defendant’s appeal from the underlying order and judgment (one paper), same court and Justice, entered October 20, 2005, awarding plaintiff damages after an inquest, unanimously affirmed, with costs.
Inasmuch as defendant’s liability was determined in an order entered on its default, and defendant never appealed from the denial of its motion to vacate that default, it was properly barred from contending at the inquest that it should not have been held liable for the utility charges at issue because it was not the party responsible for payment or that used the billed-for services. Flaintiff s printouts of computer records were properly received in evidence at the inquest (see Matter of Thomma, 232 AD2d 422 [1996], see also Espriel v New York Downtown Hosp., 298 AD2d 165, 166 [2002]). Concur—Tom, J.E, Andrias, Sullivan, Williams and Gonzalez, JJ.